 
Exhibit 10.1
 
EXECUTION VERSION


TRADEMARK LICENSE AGREEMENT
 
This Trademark License Agreement (“Agreement”) is effective as of the Closing
Date by and between Tegal Corporation, a Delaware corporation (“Seller”) and SPP
Process Technology Systems Ltd., a company incorporated and registered in
England and Wales (“Purchaser”).
 
WHEREAS, Seller and Purchaser have entered into an Asset Purchase Agreement,
dated as of February 9, 2011 (the “Purchase Agreement”); and
 
WHEREAS, in connection with the foregoing, Seller desires to grant to Purchaser
and its Designees a license to use certain Licensed Marks (as defined below);
 
NOW, THEREFORE, in consideration of the mutual promises of the parties hereto,
and of good and valuable consideration, it is agreed by and between the parties
as follows:
 
1.           DEFINITIONS.  For the purposes of this Agreement the following
capitalized terms are defined in this Section 1 and shall have the meaning
specified herein.  Other terms that are capitalized but not specifically defined
in this Section 1 or in the body of the Agreement shall have the meanings set
forth in the Purchase Agreement.
 
1.1.            “Designee” means the Affiliates of Purchaser designated pursuant
to the Designation Notice .
 
1.2.           “Licensed Marks” means the trademarks of Seller set forth in
Exhibit A attached hereto.
 
1.3.           “Purchaser Products” means any products designed, developed,
distributed, marketed, manufactured, tested, assembled, used, imported,
licensed, offered for sale, and/or sold in connection with the Included
Business.
 
1.4.           “Trademark Usage Guidelines” means the written guidelines for
proper usage of the Licensed Marks, as in use by Seller immediately prior to the
Closing Date and as revised and updated from time to time by Seller with notice
to Purchaser.  All such guidelines may be revised and updated by Seller from
time to time during the term of the license in its reasonable discretion.
 
1.5.           “Transferred Trademarks” means the trademarks transferred to
Purchaser and its Designees as part of the Purchased Intellectual Property
pursuant to the Purchase Agreement.

 
 

--------------------------------------------------------------------------------

 
 
2.
LICENSES.

 
2.1.          License Grant.  Subject to the terms and conditions of this
Agreement, Seller hereby grants to Purchaser and each of its Designees an
exclusive, non-transferable (except as permitted pursuant to Section 7.5),
worldwide, royalty-free license, without right of sublicense, during the term of
this Agreement to use, copy, distribute and reproduce the Licensed Marks solely
in connection with the manufacture, assembly, use, import, export, design,
development, distribution, marketing, selling and support of the Purchaser
Products and solely in combination with the Transferred Trademarks (for example,
“Tegal 4200SE™”).  Purchaser guarantees the compliance of each of its Designees
with the terms and conditions of this Agreement.
 
2.2.          License Restrictions.  Purchaser agrees to, and to cause its
Designees to, use the Licensed Marks during the term of the license only in a
manner that is consistent with the Trademark Usage Guidelines that Seller may
furnish to Purchaser from time to time, including all required trademark
notices.  Purchaser agrees not to, and will cause its Designees not to, take any
action inconsistent with such ownership and further agrees to take, and to cause
its Designees to take, at Seller’s reasonable expense, any action, including the
conduct of legal proceedings, which Seller deems necessary to establish and
preserve Seller’s rights in and to the Licensed Marks.  Purchaser shall not, and
shall cause its Designees not to, adopt, use or attempt to register any
trademarks or trade names that are confusingly similar to the Licensed Marks or
in such a way as to create combination marks with the Licensed Marks.  Upon
Seller’s request, Purchaser shall provide, or shall cause its Designees to
provide, Seller with samples of all materials that use the Licensed Marks prior
to their public use or display for Seller’s quality control purposes.
 
3.          OWNERSHIP OF LICENSED MARKS.  Purchaser acknowledges Seller’s
exclusive ownership of the Licensed Marks and the renown of the Licensed Marks
worldwide.  As between the parties, Seller shall own all right, title and
interest in the Licensed Marks.  Purchaser agrees not to challenge the ownership
or validity of the Licensed Marks.  The use of the Licensed Marks by Purchaser
and its Designees shall inure exclusively to the benefit of Seller, and neither
Purchaser nor any of its Designees shall acquire or assert any rights
therein.  Purchaser recognizes the value of the goodwill associated with the
Licensed Marks, and that the Licensed Marks may have acquired secondary meaning
in the minds of the public.
 
4.           [RESERVED].
 
5.
TERM; TERMINATION.

 
5.1.           Term. Unless otherwise agreed by the parties or as set forth in
Section 5.2 below, this Agreement will be effective on a perpetual basis. 
 
5.2.          Termination. Seller may terminate this Agreement if Purchaser
materially breaches a provision of this Agreement and fails to cure such breach
within thirty (30) days after Seller provides written notice of such breach to
Purchaser.
 
5.3.           Survival.  Sections 3, 5.3, 6  and 7 shall survive any
termination or expiration of this Agreement or the licenses hereunder.
 

--------------------------------------------------------------------------------


 
6.
LIMITATION OF LIABILITY.

 
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT SHALL EITHER
PARTY OR ITS AFFILIATES BE LIABLE TO THE OTHER PARTY, ITS AFFILIATES OR TO ANY
THIRD PARTY CLAIMING THROUGH OR UNDER SUCH OTHER PARTY, FOR ANY LOST PROFITS OR
FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT OR INCIDENTAL DAMAGES, HOWEVER CAUSED
AND ON ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE) ARISING IN ANY WAY OUT OF
THIS AGREEMENT, WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.
 
7.           MISCELLANEOUS.
 
7.1.           No Obligation to Obtain or Maintain Marks.  Neither party shall
be obligated to: (a) file any application for registration of any trademark, or
to secure any rights in any trademarks, (b) maintain any trademark registration,
or (c) provide any assistance, except for the obligations expressly assumed in
this Agreement.
 
7.2.           Amendment and Modification.  This Agreement may be amended,
modified or supplemented, only by a written agreement signed by the parties
hereto.
 
7.3.           Waiver of Compliance; Consents.  Any failure of Purchaser, on the
one hand, or Seller, on the other hand, to comply with any obligation, covenant,
agreement or condition herein may be waived by Seller or Purchaser,
respectively, only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.  Whenever this
Agreement requires or permits consent by or on behalf of a party, such consent
shall be given in writing in a manner consistent with the requirements for a
waiver of compliance as set forth in this Section 7.3.
 
7.4.           Notices.  All notices and other communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered personally or when sent by telecopy or other electronic or digital
transmission method (including, but not limited to, in portable document format
by electronic mail) or three (3) business days after being mailed by registered
or certified mail, return receipt requested, postage prepaid, to the party to
whom it is directed or one (1) business day after being sent via an
internationally recognized courier service for next business day delivery, to
the party to whom it is directed:
 
 
If to Purchaser, to:

 
SPP Process Technology Systems, Ltd.

 
Ringland Way

 
Newport

 
NP18 2TA

 
United Kingdom

 
Attention:  Richard Rees, VP & Chief Finance Officer

 
Facsimile:  +44.1633.414141

 

--------------------------------------------------------------------------------


 
With a copy to:
 
Bingham McCutchen LLP
1900 University Avenue
East Palo Alto, California 94303
Attention:  Bart Deamer
Facsimile:  +1.650.849.4800
 
If to Seller, to:
 
Tegal Corporation
2201 S. McDowell Blvd.
Petaluma, CA 94954
Attention:  Thomas R. Mika, President and Chief Executive Officer
Facsimile:  +1.707.763.0415
 
With a copy to:
 
Latham & Watkins LLP
140 Scott Drive
Menlo Park, California 94025
Attention:  Robert Phillips
Facsimile:  +1.650.463.2600
 
or for any party, at such other address as such party shall have specified in
writing to each of the others in accordance with this Section 7.4.
 
7.5.          Assignment.  Seller may assign this Agreement without Purchaser’s
consent upon any dissolution, liquidation, reorganization, change of control,
merger, acquisition, or sale of all or substantially all of the assets of
Seller. Except as expressly set forth herein, Purchaser may not assign or
transfer this Agreement, directly or indirectly, in whole or in part, whether
voluntarily or involuntarily or by operation of law or otherwise, without
Seller’s prior written consent. Any assignment in violation of this Section 7.5
shall be null and void from the beginning; provided, however, that Purchaser may
assign this Agreement or any or all of its rights and interests hereunder to one
or more of its affiliates or upon any change of control, merger, acquisition or
sale of substantially all of the assets of Purchaser.
 
7.6.          Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of California, without giving
effect to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the State of
California.
 

--------------------------------------------------------------------------------


 
7.7.          Interpretation.  The section headings contained in this Agreement
are solely for the purpose of reference, are not part of the agreement of the
parties and shall not in any way affect the meaning or interpretation of this
Agreement.  The parties hereto are sophisticated, represented by counsel and
jointly have participated in the negotiation and drafting of this Agreement and
there shall be no presumption or burden of proof favoring or disfavoring any
party by virtue of the authorship of any provision of this Agreement.
 
7.8.          No Third Party Beneficiaries.  This Agreement is not intended to,
and does not, create any rights or benefits of any party other than the parties
hereto.
 
7.9.          Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but in case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of this Agreement, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision or provisions had never been
contained herein unless the deletion of such provision or provisions would
result in such a material change as to cause completion of the transactions
contemplated hereby to be unreasonable.
 
7.10.        Construction.  Unless the context of this Agreement otherwise
requires: (i) words of any gender include each other gender; (ii) words using
the singular or plural number also include the plural or singular number,
respectively; (iii) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement; (iv) the term “Section” refers to
the specified Section of this Agreement; (v) the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or”;
and (vi) the term “including” means “including without limitation”.  Whenever
this Agreement refers to a number of days, such number shall refer to calendar
days unless Business Days are specified.
 
7.11.        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.  Copies of executed
counterparts transmitted by telecopy, telefax or other electronic transmission
service shall be considered original executed counterparts for purposes of this
Section 7.11, provided that receipt of copies of such counterparts is confirmed.
 
7.12.        Entire Agreement.  This Agreement (including Exhibit A hereto) and
the Purchase Agreement constitute the entire understanding among the parties
with respect to the subject matter hereof and shall supersede all prior written
and oral and all contemporaneous oral agreements and understandings with respect
to the subject matter hereof.
 
[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have signed this Trademark License Agreement
effective as of the Closing Date first set forth above.
 
SPP PROCESS TECHNOLOGY SYSTEMS LTD.
   
By:
William Johnson
Name:
William Johnson
Title:
President & CEO
   
TEGAL CORPORATION
   
By:
Thomas R. Mika
Name:
Thomas R. Mika
Title:
President & CEO


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LICENSED MARKS
 
(see attached)

 
 

--------------------------------------------------------------------------------

 